                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                               Plaintiff,             :       Case No. 3:98-cr-081
                                                              Also Case No. 3:12-cv-183

                                                              District Judge Walter H. Rice
        -   vs   -                                            Magistrate Judge Michael R. Merz

KEITH DEWITT, SR.,


                               Defendant.             :



        SUPPLEMENTAL REPORT AND RECOMMENDATIONS ON
                      REMANDED ISSUES


        This case is before the Court on Defendant’s Objections (ECF No. 544) to the Magistrate

Judge’s Report and Recommendations (the Report,” ECF No. 543) on two matters remanded to

this Court by the Sixth Circuit Court of Appeals, the “Addendum” (ECF No. 498) and the “Motion

to Enforce” (ECF No. 510)(collectively, the “Remanded Matters”). Judge Rice has recommitted

the Remanded Matters for reconsideration in light of the Objections (Recommittal Order, ECF No.

551).

        This Report is not concerned with Dewitt’s Motion for First Step Act relief, on which he

is represented by counsel (ECF No. ECF No. 538).

        The Report concluded that the Remanded Matters should be dismissed because the Sixth

Circuit had set the law of the case in its decision on the second-or-successive (28 U.S.C. § 2244(b))


                                                 1
issue and this Court was bound by that decision. This Court had construed the Remanded Matters

in the first instance as motions to vacate under 28 U.S.C. § 2255. The Sixth Circuit did not disturb

that characterization, but held no permission to proceed was needed under § 2244(b) because

Dewitt was complaining of breaches of his Plea Agreement which occurred in 2016, years after

his original § 2255 Motion was decided. In re: Keith W. Dewitt, Sr., Case No. 18-3604/3605 (6th

Cir. Oct. 30, 2018)(unreported; copy at ECF No. 516).

       Dewitt argues the law of the case is limited to the issue actually decided by the Sixth

Circuit, to wit, that the United States was not precluded by the Plea Agreement from opposing

Dewitt’s motion to sentence reduction under 18 U.S.C. § 3582(c)(2). In addition, of course, the

circuit court has also affirmed Judge Rice’s decision denying relief under § 3582. In re: Keith W.

Dewitt, Sr., Case No. 18-3501 (6th Cir. Feb. 7, 2019)(unreported; copy at ECF No. 530).

       The United States opposed granting relief on the Remanded Matters (ECF No. 533). Once

the Sixth Circuit issued its mandate on March 4, 2019, and jurisdiction returned to this Court (ECF

No. 536), Dewitt filed his “Objection and Opposition to Dismiss § 2255 Petition Without a Hearing

(ECF No. 542). That made the Remanded Matters ripe and the Magistrate Judge filed the Report

recommending that both of them be dismissed because the Sixth Circuit had decided that there was

no breach of the Plea Agreement.

       The Report noted that Dewitt had added five claims in his post-remand Objections which

were not before the Sixth Circuit, to wit, ambiguities in the Plea Agreement, ineffective assistance

of trial counsel, and court error in the plea colloquy. The Report concluded that because these

matters had not been pleaded in the Remanded Matters as filed, they could not properly be

considered now. It also concluded they were barred by the statute of limitations and, because they




                                                 2
arose before Dewitt’s first § 2255 Motion, he would require circuit court permission to proceed

(Report, ECF No. 543, PageID 2689).



Objections



       Dewitt correctly notes that the Sixth Circuit did not decide any of his new claims and thus

this Court is not bound by the law of the case as to those claims (Objections, ECF No. 544, PageID

2691). He then offers three specific objections.

       First Dewitt claims he has “consistently argued, because of how the plea agreement is

written, and where the government has not argued that Petitioner’s reading of the plea agreement

is inherently incredible, the agreement affords Petitioner the ability to withdraw from the plea

agreement, for cause.” Id. at PageID 2692. He then argues he is entitled to an evidentiary hearing

because he has raised a factual issue. Id.

       In his “Addendum,” Dewitt argued the Government had breached the Plea Agreement by

opposing his motion for sentence reduction (ECF No. 498). He suggested as remedies either

specific performance or rescission of his signature. Id. at PageID 2468-69. But the Sixth Circuit

has definitively interpreted the Plea Agreement and found that the United States did not breach the

Agreement. Furthermore, the question of contract interpretation is not a factual issue on which

evidence would be pertinent, but a question of law for the Court.

       Dewitt’s second objection is that the Magistrate Judge “has mistakenly grouped

Petitioner’s ‘Breach of Plea Agreement’ argument and the ambiguities in the plea agreement

claims, as claims being newly raised . . .” (Objections, ECF No. 544, PageID 2692). Rather, he




                                                   3
says, these are issues in the Remanded Matters that the Sixth Circuit “sent back down to the district

court . . . .” Id.

        The issue raised in the Addendum is whether the Government’s opposition to sentence

reduction constituted a breach of the Plea Agreement, and the Sixth Circuit decided it did not.

Dewitt argued exactly the same claim in his Motion to hold the United States in Breach of the Plea

Agreement, the second Remanded Matter. (See ECF No. 510, PageID 2519.) In support of that

claim, Dewitt argued that “[i]f there is [sic] any ambiguities with Petitioner’s plea agreement, then

the Court must address those ambiguities, and construe them against the government.” Id. at

PageID 2521. Dewitt argued those ambiguities in support of his claim that the Government had

breached the Plea Agreement by opposing sentence reduction, but the Sixth Circuit has decided it

did not.

        Dewitt’s third objection is that he submitted affidavits to the Court which the Government

did not rebut in which he gave his interpretation of the Plea Agreement as allowing him the right

to withdraw for cause. As noted above, interpretation of contracts is a matter of law for the Court,

not a factual matter. Nothing in the Plea Agreement (ECF No. 220) purports to give Dewitt a right

to rescind his signature.

        Dewitt’s fourth objection is that his claim of ineffective assistance of trial counsel “is an

antecedent issue ‘relating back’ to the original appeal in this criminal case. The appellate court

never addressed that issue because the court over turned Petitioner’s sentence and remanded back

in light of [the] Supreme Court’s decision Booker v. United States, 564 U.S. 220 (2005).” (ECF

No. 544, PageID 2694.

        Whether or not Dewitt raised ineffective assistance of trial counsel as a claim on his first

appeal, the Sixth Circuit in fact did not decide that issue, but reversed and remanded for



                                                 4
resentencing under Booker (ECF No. 394, PageID 1331). After resentencing, the Sixth Circuit

affirmed; Dewitt had only claimed error in the use of acquitted conduct to enhance the sentence

(ECF No. 415). Dewitt filed his first Motion to Vacate under § 2255 on April 19, 2010 (ECF No.

427). In it he claimed he had received ineffective assistance of trial counsel when “his counsel

provided him erroneous advice both before and after his guilty plea.” PageID 1489. On November

15, 2010, the undersigned recommended that the § 2255 Motion be dismissed (ECF No. 444).

Judge Rice adopted that Report (ECF No. 455) and the Sixth Circuit denied a certificate of

appealability (ECF No. 457). Thus, the issue of ineffective assistance of trial counsel has been

raised and decided by this Court on Dewitt’s first § 2255 Motion and he may not raise it again

without permission of the circuit court, which he has not received.



Conclusion



       Dewitt’s Objections are not well taken and should be overruled. It is again respectfully

recommended that the Remanded Matters be dismissed with prejudice. Because reasonable jurists

would not disagree with this conclusion, Petitioner should be denied a certificate of appealability

and the Court should certify to the Sixth Circuit that any appeal would be objectively frivolous

and therefore should not be permitted to proceed in forma pauperis.



June 11, 2019,

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge




                                                5
                           NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
A party may respond to another party=s objections within fourteen days after being served with a
copy thereof. Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981); Thomas v. Arn, 474
U.S. 140, 153-55 (1985).




                                                6
